Case 1:20-cv-01710-BAH Document 13-2 Filed 06/29/20 Page 1 of 5




Exhibit B
6/29/2020             Case 1:20-cv-01710-BAH         Document
                                     Gupta Wessler PLLC              13-2
                                                        Mail - Re: Open       Filed
                                                                        Technology Fund06/29/20         Page 2 of 5
                                                                                        v. Pack, No. 1:20-cv-1710




Gupta / Wessler                                                                  Peter Romer-Friedman <peter@guptawessler.com>



  Re: Open Technology Fund v. Pack, No. 1:20-cv-1710
  1 message

  Deepak Gupta <deepak@guptawessler.com>                                                       Mon, Jun 29, 2020 at 2:49 PM
  To: "Ehrlich, Stephen (CIV)" <Stephen.Ehrlich@usdoj.gov>
  Cc: "Morrell, David M. (CIV)" <David.M.Morrell@usdoj.gov>, "Roberts, Charles E. (CIV)" <Charles.E.Roberts@usdoj.gov>,
  Peter Romer-Friedman <peter@guptawessler.com>, Jennifer Bennett <jennifer@guptawessler.com>, Matthew Wessler
  <matt@guptawessler.com>, Steffi Ostrowski <steffi@guptawessler.com>

    Dear Stephen--
    We raised this issue at the hearing on Friday. On Friday afternoon, immediately before the hearing, the U.S. Department
    of Justice made a representation to the Court that "that there is no freeze in funding, including funding for obligations for
    new contracts or extensions to any contract, and that grantees may continue making obligations for new contracts or
    extension of any contracts pursuant to the terms of their respective grant agreements." In reliance on that representation,
    and additional clarifications made in open court indicating that USAGM would honor its commitments to OTF under the
    FY 2020 grant agreement, the plaintiffs and the Court concluded that the aspects of the plaintiffs' motion regarding the
    freeze on funds had become moot.

    At 1:07pm today, however, OTF received an email from Virginia Boateng, Budget Analyst at USAGM. Even though the
    2020 grant agreement had already been offered by USAGM and accepted by OTF, USAGM is now attempting to make an
    "amendment" to the grant. The cover email describing the amendment states that, "at this time, USAGM intends to
    approve" funding "only in the amount of $1,619,926." We believe that this withholding of funds that would ordinarily be
    transferred under OTF's $11 million grant is contrary to the representation made to the Court on Friday. And, if carried
    out, it will be enormously disruptive and destabilizing to OTF's normal operations.

    If we do not hear from you immediately that the funds will be transferred to OTF in their entirety, we have no choice but
    to make this information known to the Court. Given the pendency of the TRO request and the conflicting statements that
    have been made, it is imperative that we hear from you.

    Thank you,
    Deepak

    Deepak Gupta
    Gupta Wessler PLLC
    1900 L Street, NW, Suite 312
    Washington, DC 20036
    202.888.1741 | deepak@guptawessler.com
    guptawessler.com


    On Mon, Jun 29, 2020 at 1:46 PM Ehrlich, Stephen (CIV) <Stephen.Ehrlich@usdoj.gov> wrote:

       Deepak—It has been only 12 hours since you brought this issue to our attention at 1:43 am this morning.
       We are working to get back to you as quickly as possible after conferring with the Agency, but we cannot
       give you an exact time of response. We hope to be in touch later today.


       Stephen Ehrlich
       Trial Attorney
       U.S. Department of Justice
       Civil Division | Federal Programs Branch
       202-305-9803 | stephen.ehrlich@usdoj.gov


https://mail.google.com/mail/u/0?ik=80e4950c6f&view=pt&search=all&permthid=thread-f%3A1670850122518142043%7Cmsg-f%3A1670860356339476252&sim…   1/4
6/29/2020             Case 1:20-cv-01710-BAH         Document
                                     Gupta Wessler PLLC              13-2
                                                        Mail - Re: Open       Filed
                                                                        Technology Fund06/29/20         Page 3 of 5
                                                                                        v. Pack, No. 1:20-cv-1710
       From: Deepak Gupta <deepak@guptawessler.com>
       Sent: Monday, June 29, 2020 12:26 PM
       To: Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>
       Cc: Morrell, David M. (CIV) <dmorrell@CIV.USDOJ.GOV>; Roberts, Charles E. (CIV)
       <charober@CIV.USDOJ.GOV>
       Subject: Re: Open Technology Fund v. Pack, No. 1:20-cv-1710


       Please provide me with a time today by which you will respond with the Agency's position. If we don't hear from you by
       2pm, we will have no choice to take this issue up with the Court, including potentially requesting a status conference to
       resolve this issue before the Court.



       Thank you very much,

       Deepak



       Deepak Gupta

       Gupta Wessler PLLC
       1900 L Street, NW, Suite 312

       Washington, DC 20036

       202.888.1741 | deepak@guptawessler.com

       guptawessler.com



       On Mon, Jun 29, 2020 at 12:04 PM Ehrlich, Stephen (CIV) <Stephen.Ehrlich@usdoj.gov> wrote:

            Thanks, Deepak. We received your email and we are conferring with the Agency. We will get back to
            you as soon as possible.


            Stephen Ehrlich
            Trial Attorney
            U.S. Department of Justice
            Civil Division | Federal Programs Branch
            202-305-9803 | stephen.ehrlich@usdoj.gov


            From: Deepak Gupta <deepak@guptawessler.com>
            Sent: Monday, June 29, 2020 11:56 AM
            To: Morrell, David M. (CIV) <dmorrell@CIV.USDOJ.GOV>; Roberts, Charles E. (CIV)
            <charober@CIV.USDOJ.GOV>; Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>
            Subject: Re: Open Technology Fund v. Pack, No. 1:20-cv-1710


            Dear Counsel--

            Can you please confirm your receipt of my email?




https://mail.google.com/mail/u/0?ik=80e4950c6f&view=pt&search=all&permthid=thread-f%3A1670850122518142043%7Cmsg-f%3A1670860356339476252&sim…   2/4
6/29/2020                Case 1:20-cv-01710-BAH         Document
                                        Gupta Wessler PLLC              13-2
                                                           Mail - Re: Open       Filed
                                                                           Technology Fund06/29/20         Page 4 of 5
                                                                                           v. Pack, No. 1:20-cv-1710
            Thank you,

            Deepak



            Deepak Gupta

            Gupta Wessler PLLC
            1900 L Street, NW, Suite 312

            Washington, DC 20036

            202.888.1741 | deepak@guptawessler.com

            guptawessler.com



            On Mon, Jun 29, 2020 at 1:42 AM Deepak Gupta <deepak@guptawessler.com> wrote:

              Dear Counsel:

              I am writing on behalf of Open Technology Fund (OTF) to follow up on our colloquy with Judge Howell at the TRO
              hearing on Friday regarding whether the U.S. Agency for Global Media (USAGM) intends to transfer the funds
              (approximately $11 million) under its 2020 grant agreement with OTF. As reflected in the attachment to the
              Supplemental Declaration of J. Lauren Turner, and as discussed at the hearing, that grant application was offered
              to OTF by USAGM and accepted and signed by OTF.



              At Friday's hearing, I indicated to the Court that our decision on whether to continue to press our legal objection to
              the freeze on funds depended on USAGM's intentions with respect to the 2020 grant. Judge Howell then
              specifically asked counsel for USAGM to clarify whether USAGM's stated intention to lift the freeze would apply to
              this 2020 grant, such that USAGM would honor its commitment to OTF with respect to that grant. USAGM's
              position on this issue is therefore crucial to the Court's disposition of the emergency motion for a temporary
              restraining order.



              OTF has since sought immediate confirmation via email that the 2020 funds will be transferred. USAGM has not
              responded to OTF's inquiry and OTF has heard informally that USAGM has no intention of actually transferring
              the funds.



              Please stipulate in writing by noon on June 29 (a) that USAGM will transfer the funds to OTF
              under the 2020 grant and (b) the timeline for that transfer. If we do not receive a satisfactory response
              from you by noon, we may seek appropriate clarification through the Court.



              Thank you very much for your attention to this matter.



              Best,

              Deepak Gupta



              Deepak Gupta

              Gupta Wessler PLLC
              1900 L Street, NW, Suite 312

              Washington, DC 20036

https://mail.google.com/mail/u/0?ik=80e4950c6f&view=pt&search=all&permthid=thread-f%3A1670850122518142043%7Cmsg-f%3A1670860356339476252&sim…   3/4
6/29/2020             Case 1:20-cv-01710-BAH         Document
                                     Gupta Wessler PLLC              13-2
                                                        Mail - Re: Open       Filed
                                                                        Technology Fund06/29/20         Page 5 of 5
                                                                                        v. Pack, No. 1:20-cv-1710
            202.888.1741 | deepak@guptawessler.com

            guptawessler.com



            On Thu, Jun 25, 2020 at 9:29 PM Morrell, David M. (CIV) <David.M.Morrell@usdoj.gov> wrote:

                Counsel:



                I represent the defendant in the above-captioned matter. Do you have time for a quick call this evening?



                Regards,

                David



                David Morrell

                Deputy Assistant Attorney General

                Civil Division, Federal Programs Branch

                U.S. Department of Justice

                (202) 353-2793




https://mail.google.com/mail/u/0?ik=80e4950c6f&view=pt&search=all&permthid=thread-f%3A1670850122518142043%7Cmsg-f%3A1670860356339476252&sim…   4/4
